Citation Nr: 0332995	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The appellant had active duty for training (ACDUTRA) in the 
U. S. Army Reserve from August 15, 1977 and November 20, 
1977, as well as inactive duty for training (INACDUTRA) 
between 1977 and 2000.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Regional Office (RO) in Boston, 
Massachusetts that, among other things, denied service 
connection for bilateral knee disability.  The appellant 
expressed dissatisfaction with the rating determination with 
respect to the knees in a notice of disagreement received in 
October 2001 and perfected a timely appeal to the Board.  


REMAND

The appellant assert that he injured his knees during a 
period of training and now has chronic residual knee 
disability as a result thereof for which service connection 
should be granted.

The Board points out that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in the 
instant case.  The Board notes that while the appellant has 
generally been apprised of his rights in the VA claims 
process and requested to submit information in various 
letters since the inception of the claim, such correspondence 
has not informed the veteran of the VCAA, nor does it 
adequately satisfy the strict notification requirements of 
the VCAA.  In this regard, the Board observes that the 
appellant has not been advised of what the evidence has to 
show for a favorable determination in his case, or what 
evidence had been received in support of the claim to date, 
and has not properly been of the allocation of the burden of 
producing evidence; that is, which evidence VA will obtain 
and which evidence the veteran must provide in support of his 
claims.  See Quartuccio v. Principi, 16 Vets. App. 183 
(2002).  See Quartuccio v. Principi, 16 Vets. App. 183 
(2002).  The RO should thus provide the appellant with the 
appropriate notice under the VCAA.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the appellant 
and his representative a letter 
explaining the VCAA, to include the 
duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if 
any, information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and his representative of 
which portion of the evidence is to be 
provided by the claimant and which 
part, if any, the RO will attempt to 
obtain on behalf of the claimant.

2.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for knee complaints over the years 
since the claimed injury.  Complete 
clinical records should be obtained 
from each health care provider the 
appellant identifies.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

4.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for bilateral knee 
disability based on all the evidence of 
record and all governing legal authority, 
including the VCAA.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given an appropriate 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




